Citation Nr: 0904156	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-26 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine (low back disorder).

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dysthymic 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder 
manifested by loss of memory and concentration.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss in the 
left ear.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability of the 
bones and joints.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by whole body pain.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by body tremors.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by tingling and numbness of the extremities.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

14.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disability manifested by diarrhea.

15.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis B.

16.  Entitlement to service connection for hepatitis A.

17.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to chemicals and the overuse of 
Motrin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1989 to February 
1992; he was not awarded any medals indicative of combat.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2008, and a 
transcript of the hearing is of record.  At his video 
conference hearing, the Veteran withdrew the issues of 
whether new and material evidence has been received to reopen 
claims for gum disease and for residuals of exposure to 
chemicals from demolitions plutonium and uranium.

Private and VA treatment records dated from February 2005 
through October 2008 have been added to the claims files, 
after the June 2007 statement of the case, along with a 
written waiver of RO consideration of this evidence.  See 
38 C.F.R. § 20.1304 (2008).

The now reopened claim of service connection for a low back 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claims of service connection for asthma and 
a dysthymic disorder were denied by an unappealed rating 
decision in August 1996.  The denial of service connection 
for asthma was confirmed and continued by unappealed rating 
decisions in February 1997, May 2000, June 2004, and October 
2005.  The denial of service connection for a dysthymic 
disorder was subsequently confirmed and continued by 
unappealed rating decisions in May 2000 and June 2004.

2.  The original claims of service connection for low back 
disability, hepatitis B, a skin disorder, diarrhea, and 
aching bones and joints were denied by an unappealed rating 
decision in May 2000.  The denials of service connection for 
low back disability and hepatitis B were confirmed and 
continued by unappealed rating decisions in January 2002, 
June 2004, and October 2005.  The denials of service 
connection for disability of the bones and joints and for 
diarrhea were confirmed and continued by an unappealed rating 
decision in June 2004.  The denial of service connection for 
a skin disorder was confirmed and continued by unappealed 
rating decisions in June 2004 and October 2005.

3.  The original claims of service connection for PTSD, a 
disability manifested by loss of memory and concentration, 
and hearing loss in the left ear were denied by an unappealed 
rating decision in June 2004 and confirmed and continued by 
an unappealed rating decision in October 2005.  

4.  The original claims of service connection for tinnitus, a 
disability manifested by whole body pain, a disability 
manifested by body tremors, and a disability manifested by 
tingling and numbness of the extremities were denied by an 
unappealed rating decision in June 2004.  

5.  The additional evidence received subsequent to the June 
2004 rating decision is basically cumulative and does not 
raise a reasonable possibility of substantiating the service 
connection claims for dysthymia, tinnitus, a disability of 
the bones and joints, a disability manifested by whole body 
pain, a disability manifested by body tremors, a disability 
manifested by tingling and numbness of the extremities, a 
gastrointestinal disability, and hepatitis B.

6.  The additional evidence received subsequent to the 
October 2005 rating decision is not cumulative or redundant 
of evidence previously of record and by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim of service 
connection for low back disability.  

7.  The additional evidence received subsequent to the 
October 2005 rating decision is basically cumulative and does 
not raise a reasonable possibility of substantiating the 
service connection claims for PTSD, a disability manifested 
by loss of memory and concentration, hearing loss in the left 
ear, asthma, and a skin disorder.  

8.  The Veteran does not have hepatitis A that is causally 
related to service.

9.  The Veteran does not have diabetes mellitus that is 
causally related to service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied entitlement to 
service connection for dysthymic, tinnitus, a disability of 
the bones and joints, a disability manifested by whole body 
pain, a disability manifested by body tremors, a disability 
manifested by tingling and numbness of the extremities, a 
gastrointestinal disorder, and hepatitis B is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The October 2005 rating decision which denied entitlement 
to service connection for low back disability, PTSD, a 
disability manifested by loss of memory and concentration, 
hearing loss in the left ear, asthma, and a skin disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

3.  Evidence received since the October 2005 decision is new 
and material with respect to the issue of service connection 
for a low back disability and the claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has not been received to reopen 
the claims of service connection for PTSD, dysthymic, a 
disability manifested by loss of memory and concentration, 
hearing loss in the left ear, tinnitus, a disability of the 
bones and joints, a disability manifested by whole body pain, 
a disability manifested by body tremors, a disability 
manifested by tingling and numbness of the extremities, 
asthma, a skin disorder, a gastrointestinal disorder, and 
hepatitis B.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).

5.  The criteria for service connection for hepatitis A have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  Diabetes mellitus was not incurred in or aggravated by 
active duty; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2006, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims file.  

The Veteran was informed in the June 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the issues of service connection for hepatitis A and 
diabetes mellitus, none is needed.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent evidence to 
decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the Veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his video conference hearing in 
September 2008.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds any such 
defect to be harmless.  There is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such omission is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issues of service connection for asthma and dysthymia 
were originally denied by an unappealed rating decision in 
August 1996 because there was no evidence of either asthma or 
dysthymia due to service.  The denial of service connection 
for asthma was subsequently denied by unappealed rating 
decisions in February 1997, May 2000, June 2004, and October 
2005 because no new and material evidence showing asthma due 
to service had been received.  The issue of service 
connection for dysthymia was subsequently denied in 
unappealed rating decisions in May 2000 and June 2004 because 
there was no new and material evidence that the disability is 
due to service.

The issues of service connection for low back disability, 
hepatitis B, a skin disorder, diarrhea, and aching bones and 
joints were denied by an unappealed rating decision in May 
2000 because there was no evidence linking a current disorder 
to service.  The issue of service connection for low back 
disability was subsequently denied in unappealed rating 
decisions in January 2002, June 2004, and October 2005 
because there was no new and material evidence that a low 
back disability is due to service.  The issue of service 
connection for hepatitis B was subsequently denied in 
unappealed rating decisions in January 2002 and June 2004 
because there was no new and material evidence of hepatitis B 
due to service.  The issues of service connection for 
diarrhea and a disability of the bones and joints were 
subsequently denied by an unappealed rating decision in June 
2004 because there was no new and material evidence that 
either disability is due to service.  The issue of service 
connection for a skin disorder was subsequently denied in 
unappealed rating decisions in June 2004 and October 2005 
because there was no new and material evidence of a current 
skin disorder due to service.  

The original claims for service connection for PTSD, a 
disability manifested by loss of memory and concentration, 
hearing loss in the left ear, tinnitus, a disability 
manifested by whole body pain, a disability manifested by 
body tremors, and a disability manifested by tingling and 
numbness of the extremities were denied by an unappealed 
rating decision in June 2004 because there was no evidence 
linking a current disorder to service.  The issues of service 
connection for PTSD, a disability manifested by loss of 
memory and concentration, and hearing loss in the left ear 
were again denied by an unappealed rating decision in October 
2005 because there was no new and material evidence that any 
of the disabilities is causally related to service.  

The Veteran attempted to reopen claims for the above-noted 
disabilities in June 2006.

The evidence on file at the time of the June 2004 RO 
decision consisted of the Veteran's service treatment 
records and VA and private examination reports and 
treatment records dated from June 1976 to June 2004.

The additional evidence on file at the time of the October 
2005 RO decision included VA treatment records dated from 
September 2004 to September 2005.  

The Veteran's service treatment records reveal complaints 
of low back problems beginning in July 1989, with muscle 
strain noted in June 1990.  

According to a December 1994 report from B.B., M.D., the 
Veteran injured his neck and low back in December 1994.  
An MRI showed disc herniation of L4-S1.  Subsequent 
treatment records prior to October 2005 continue to show 
low back disability.

Evidence received since October 2005 consists of an 
October 1999 excerpt of Congressional Testimony on 
vaccines and diabetes, a "Gulf War Review" for March 
2003, VA and private treatment records dated from October 
2003 through October 2008, and a transcript of the 
Veteran's testimony at his September 2008 hearing, and 
written statements by and on behalf of the Veteran.  

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a low back disability due to an event 
or incident of his period of active service.  

The medical evidence received since October 2005 includes 
a December 2006 letter from R.S.P., M.D., in which it is 
reported that the Veteran is known to have disc 
herniations dating from the 1991 Gulf War.   

This December 2006 report is new and material.  It is new, 
because the Veteran has not previously provided this 
account, and it raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a low back disability is reopened.

With respect to the other new and material issues on 
appeal, the Board has reviewed the evidence received into 
the record since the June 2004 and October 2005 RO denials 
and finds that new and material evidence has not been 
submitted sufficient to reopen a claim for service 
connection for any of these disabilities.

The Veteran's service treatment records reveal that a 
possible mild case of asthma was noted in December 1989; 
seasonal allergic rhinitis, possible exercise-induced 
asthma, was reported in August 1980.  Asthma was diagnosed 
in November 1990, and bronchitis was noted in June 1991.  
The only other pertinent notation in service was 
diarrhea/vomiting in February 1990.

The initial post-service medical evidence of any of the 
relevant disabilities was not until a dysthymic disorder 
was diagnosed in June 1996, over four years after service 
discharge.  The Veteran complained of a rash in August 
1997.  When examined by VA in April 2000, the diagnoses 
included results pointing to a previous infection with 
hepatitis B; a dysthymic disorder; asthma - not currently 
significantly symptomatic; and a rash, solar lentigo due 
to a history of sun exposure.  PTSD and a left ear hearing 
impairment were diagnosed in September 2003; and 
gastrointestinal symptoms, possibly due to the flu or 
other viral syndrome, were noted in February 2004.  

The new evidence on file received between June 2004 and 
October 2005 includes a notation of chronic pain syndrome 
in October 2004.  The new evidence received after October 
2005 reveals complaints of tinnitus in December 2005, 
complaints of tingling and numbness of the hands with 
coughing and sneezing in March 2007, and tinea of the feet 
in June 2008.  

The evidence added to the claims files after June 2004 and 
after October 2005 reveals recent treatment for some of 
the disabilities at issue but does not include any medical 
evidence linking any of the pertinent disabilities to 
service, as needed to warrant service connection.

Thus, the additional evidence received since the June 2004 
and October 2005 RO decisions does not relate to the 
unestablished fact necessary to substantiate the claims by 
showing a link between any of the disabilities and service, 
nor does it raise a reasonable possibility of substantiating 
any of the claims. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Accordingly, the Board finds that the claims for service 
connection for PTSD, a dysthymic disorder, a disability 
manifested by loss of memory and concentration, a hearing 
loss in the left ear, tinnitus, a disability of the bones 
and joints, a disability manifested by whole body pain, a 
disability manifested by body tremors, a disability 
manifested by tingling and numbness of the extremities, 
asthma, a skin disorder, a gastrointestinal disorder, and 
hepatitis B are not reopened.

Service Connection 

The Veteran seeks service connection for hepatitis A and 
diabetes mellitus.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and that the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of diabetes mellitus, service 
connection may be granted if the disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2007).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  

As noted, the Veteran seeks service connection for hepatitis 
A and diabetes mellitus due to service, to include due to 
exposure to chemicals.  The Veteran's service treatment 
records do not reveal any complaints or findings indicative 
of hepatitis A or diabetes mellitus.  

The initial medical evidence of either hepatitis A or 
diabetes mellitus is not until June 2007, which is more than 
15 years after service discharge, when type 2 diabetes was 
noted.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  There is no 
diagnosis on file of hepatitis A.  

Because there is no evidence of diabetes in service or for 
many years after service discharge, and because there is no 
nexus opinion linking the current diabetes to service, 
service connection for diabetes mellitus is not warranted.  
As there is no evidence on file of hepatitis A, service 
connection for hepatitis A is also not warranted.

The Board would also note that, with respect to the Veteran's 
claim that his diabetes is due to exposure to chemicals or 
excessive use of Motrin in service, as the Veteran did not 
serve during the Vietnam War, the presumption of service 
connection for diabetes mellitus due to exposure to 
herbicides in 38 C.F.R. § 3.309(e) is not applicable.  
Moreover, a July 1997 VA letter noted that although the 
Veteran might have been exposed to nerve gas during a 
demolition of Iraqi weapons at Khamisiyah in March 1991, 
analysis showed the exposure levels would have been too low 
to cause any symptoms at the time and that long-term health 
problems were considered unlikely.

The Board has considered the Veteran's testimony and his 
written contentions.  However, as a layperson without the 
appropriate medical training and expertise, the Veteran is 
not competent to render a probative opinion on a medical 
matter, such as whether he has a current disability related 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for hepatitis A and diabetes mellitus, and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

	(CONTINUED ON NEXT PAGE)







ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence sufficient to reopen the claim 
of service connection for PTSD has not been submitted, the 
appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for dysthymia has not been submitted, 
the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a disability manifested by loss of 
memory and concentration has not been submitted, the appeal 
to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a hearing loss in the left ear has 
not been submitted, the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for tinnitus has not been submitted, 
the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a disability of the bones and 
joints has not been submitted, the appeal to this extent is 
denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a disability manifested by whole 
body pain has not been submitted, the appeal to this extent 
is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a disability manifested by body 
tremors has not been submitted, the appeal to this extent is 
denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a disability manifested by tingling 
and numbness of the extremities has not been submitted, the 
appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for asthma has not been submitted, the 
appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a skin disorder has not been 
submitted, the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a gastrointestinal disorder has not 
been submitted, the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for hepatitis B has not been submitted, 
the appeal to this extent is denied.  

Service connection for hepatitis A is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability.  

Although the July 2008 medical statement that the Veteran has 
lumbar disc herniation related to service is new and material 
with respect to the issue of service connection for a low 
back disability, this statement do not provide any supporting 
rationale.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2008).  

Accordingly, the claim for service connection for a low back 
disability should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Therefore, this issue is REMANDED to the AMC/RO for the 
following actions:  

1. The AMC/RO should take appropriate 
action to contact the Veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for a 
low back disability, including treatment 
records since the most recent evidence on 
file in October 2008.  After obtaining 
any necessary authorization from the 
Veteran for the release of his private 
medical records, the AMC/RO should obtain 
and associate with the file all records 
that are not currently on file.  If the 
AMC/RO is unsuccessful in obtaining any 
such records identified by the Veteran, 
it should inform the Veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2. The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
the likely etiology of his current low 
back disability. The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should provide an opinion 
whether the Veteran's current low 
back disability was either incurred 
in or aggravated by service.  A 
complete rationale for all opinions 
must be provided.  The report 
prepared must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development, the AMC/RO should 
readjudicate the reopened claim of 
service connection for a low back 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


